Exhibit MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Entest Biomedical, Inc. (A Development Stage Company) We have audited the accompanying balance sheet of Entest Biomedical, Inc. (A Development Stage Company) as of August 31, 2008, and the related statements of operations, stockholders’ equity and cash flows from inception on August 22, 2008 through August 31, 2008. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conduct our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Entest Biomedical, Inc. (A Development Stage Company) as of August 31, 2008, and the related statements of operations, stockholders’ equity and cash flows from inception on August 22, 2008 through August 31, 2008, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, the Company has net losses of $408, which raises substantial doubt about its ability to continue as a going concern.Management’s plans concerning these matters are also described in Note 3.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Moore & Associates, Chartered Moore & Associates, Chartered Las Vegas, Nevada July 8, 6490 West Desert Inn Rd, Las Vegas, NV 89146 (702) 253-7499 Fax (702) 253-7501 1 Entest Biomedical, Inc. (A Development Stage Company) Balance Sheet As of August 31, 2008 ASSETS TOTAL ASSETS $ - LIABILITIES AND STOCKHOLDERS' EQUITY TOTAL LIABILITIES - STOCKHOLDERS' EQUITY Common Stock,(NoPar Value) 1500 shares authorized;1500 shares issued and outstanding as of August 31, 2008 408 Additional paid in Capital - Deficit accumulated during the development stage (408 ) Total Stockholders' Equity (Deficit) $ - TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ - The accompanying notes are an integral part of these financial statements. 2 Entest Biomedical, Inc. (A Development Stage Company) Statement of Operations Period from Inception (August 22, 2008) to August 31, 2008 REVENUES Total Revenues $ 0 COSTS AND EXPENSES Incorporation Costs 408 Total Costs and Expenses 408 OPERATING LOSS (408 ) LOSS BEFORE INCOME TAXES (408 ) Income Taxes 0 NET INCOME (LOSS) $ (408 ) BASIC AND DILUTED EARNINGS (LOSS) PER SHARE $ (0.272 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 1,500 The accompanying notes are an integral part of these financial statements. 3 Entest BioMedical, Inc (A Development Stage Company) Statement of Stockholders' Equity From August 22, 2008 (Inception)through August31, 2008 Additional Accumulated Deficit Common Paid-in during the Shares Amount Capital Development Stage Total Shares issued to parent 1,500 408 0 408 Net Loss August 22, 2008 through August 31, 2008 (408 ) (408 ) Balance August31, 2008 1,500 408 0 (408 ) 0 The accompanying notes are an integral part of these financial statements. 4 Entest BioMedical, Inc. (A Development Stage Company) Statement of Cash Flow Period from Inception (August 22, 2008) to August 31, 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ (408 ) Net Cash Provided by (Used in) Operating Activities (408 ) CASH FLOWS FROM FINANCING ACTIVITIES Common stock issued for cash 408 Net Cash Provided by (Used in) Financing Activities 408 Net Increase (Decrease) in Cash 0 Cash at Beginning of Period 0 Cash at End of Period $ - Supplemental Information: None The accompanying notes are an integral part of these financial statements. 5 Entest BioMedical, Inc. (A Development Stage Company) Notes to Financial Statements For the period from August 22, 2008 (Inception) to August 31, 2008 NOTE 1.ORGANIZATION AND DESCRIPTION OF BUSINESS Entest BioMedical, Inc., Inc. (the “Company”) was incorporated in the State of California on August 22, 2008. The Company's activities from inception to August 31, 2008 have consisted primarily of organizational activities.The Company intends to develop and commercialize stem cell based therapies, medical devices and medical testing procedures. NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A. BASIS OF ACCOUNTING The financial statements have been prepared using the basis of accounting generally accepted in the United States of America. Under this basis of accounting, revenues are recorded as earned and expenses are recorded at the time liabilities are incurred. The Company has adopted an August 31 fiscal year-end. B. USE OF ESTIMATES The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.
